Case 1:20-cv-02209-CMA-MEH Document 21 Filed 08/06/20 USDC Colorado Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-02209-CMA-MEH

   DISH NETWORK L.L.C.,

                  Plaintiff,

   v.

   MULTICULTURAL NETWORK CORPORATION, a
   Delaware corporation; and
   MBC FZ, L.L.C., a United Arab Emirates corporation,

                  Defendants.



         UNOPPOSED MOTION TO RESTRICT PUBLIC ACCESS TO VERIFIED
        COMPLAINT AND EXHIBITS (ECF NO. 2), MOTION FOR TEMPORARY
        RESTRAINING ORDER (ECF NO. 3), AND MOTION FOR PRELIMINARY
                         INJUNCTION (ECF NO. 19)


         Pursuant to D.C.COLO.LCivR 7.2, Plaintiff DISH Network L.L.C. (“DISH”),

  respectfully submits this Motion to Restrict Access to its Verified Complaint (“Complaint”)

  (ECF No. 2) and supporting exhibits, Motion for Temporary Restraining Order (“Motion for

  TRO”) (ECF No. 3), and Motion for Preliminary Injunction (“Motion for PI”) (ECF No. 19).

  DISH respectfully requests that the Court restrict access at Level 1 (access limited to the parties

  and the Court) to these unredacted filings pursuant to D.C.COLO.LCivR 7.2.

         Redacted and publicly available versions of the Complaint (and exhibits), Motion for

  TRO, and Motion for Preliminary Injunction which contain narrow and limited redactions, are

  attached to this Motion as ECF No. 21-1, 21-2, and 21-3, respectively.
Case 1:20-cv-02209-CMA-MEH Document 21 Filed 08/06/20 USDC Colorado Page 2 of 9




                  D.C.COLO.LCivR 7.1(a) CERTIFICATE OF CONFERRAL

         Counsel for DISH has conferred with counsel for Defendants, Gregory P. Szewczyk of

  Ballard Spahr, regarding this Motion, and Defendants do not oppose the relief sought below.

                                         INTRODUCTION

         In this action, DISH brings suit against MBC for breach of the parties’ International

  Affiliation Agreement, dated May 24, 2016 (together with its amendments, the “Affiliation

  Agreement”). The Affiliation Agreement is a highly confidential agreement under which DISH

  secured the right to exclusively distribute MBC’s Shahid Service in the United States. DISH’s

  Verified Complaint and the Delva Declaration and supporting exhibits in support of same (ECF

  No. 1), as well as DISH’s Motion for TRO (ECF No. 2) and Motion for PI (ECF No. 19) all

  contain information detailing the confidential contents of the Affiliation Agreement.

         Disclosure of certain limited confidential terms of the Affiliation Agreement at issue will

  cause substantial harm to DISH and Defendants Multicultural Network Corporation and MBC

  FZ, L.L.C. (together as “MBC”). The competitive harm that would flow to the parties if the

  terms of the Affiliation Agreement were made public outweighs the interest of the public,

  including competitors, in viewing of the terms of the Affiliation Agreement in DISH’s filings.

  DISH thus seeks to restrict access to certain parts of these pleadings and exhibits pursuant to

  D.C.COLO.LCivR 7.2.

                                    FACTUAL BACKGROUND

         DISH and its subsidiary Sling TV deliver television programming to millions of

  households throughout the United States. DISH is one of the two largest providers of satellite-

  based programming in the United States. An international affiliation agreement allows DISH and




                                                   2
Case 1:20-cv-02209-CMA-MEH Document 21 Filed 08/06/20 USDC Colorado Page 3 of 9




  Sling TV to provide international programming to customers in the United States who would

  otherwise have no lawful means of accessing international programs. The Affiliation Agreement

  gives DISH the exclusive license over and the right to distribute the Shahid Service to its

  subscribers.

         Because DISH’s direct competitors compete for households throughout the country

  offering similar, if not substantially the same programming, the terms and conditions of these

  affiliation agreements often reveal the distributors’ marketing strategy. (See Declaration of John

  Delva (“Delva Decl.”), attached as Exhibit 1 to the Verified Complaint and Jury Demand, ECF

  No. 2-1, at 3, 8–9 ¶¶ 7–9, 37.)

         Accordingly, a key aspect of the negotiations for affiliation agreements is their

  confidentiality. Every affiliation agreement that DISH and Sling TV negotiates is subject to a

  strict confidentiality provision. These confidentiality provisions are always included because of

  the highly sensitive information contained within each affiliation agreement. The Affiliation

  Agreement here is no exception and contains a robust confidentiality provision in Section 14.

  (See Affiliation Agreement § 14, Delva Decl. Ex. A, ECF No. 2-2, at 30–31.)

                                        LEGAL STANDARD

         D.C.COLO.LCivR 7.2 allows the court, on motion of any party named in a civil action,

  to limit access to court files. See also Office of State Court Adm’r v. Background Info. Servs.,

  Inc., 994 P.2d 420, 429 (Colo. 1999). The motion for limitation shall specify the interest to be

  protected, and why such interest outweighs the presumption of public access, identify a clearly

  defined and serious injury that would result if access is not restricted, and explain why no

  alternative to restriction is practicable. D.C.COLO.LCivR 7.2.



                                                   3
Case 1:20-cv-02209-CMA-MEH Document 21 Filed 08/06/20 USDC Colorado Page 4 of 9




         The Court has discretion to restrict access to documents—a discretion to be exercised in

  light of the relevant facts and circumstances of the particular case. United States v. Hickey, 767

  F.2d 705, 708 (10th Cir. 1985). Privacy and preservation of trade secrets are among the interests

  that have been found to warrant restricted access. Huddleson v. City of Pueblo, 270 F.R.D. 635,

  637 (D. Colo. 2010). In addition, “[a]ccess properly is denied where court files might serve as a

  source of business information that could harm a litigant’s competitive standing.” SBM Site

  Servs., LLC v. Garrett, No. 10–cv–00385–WJM–BNB, 2011 WL 1375117, at *3 (D. Colo. Apr.

  12, 2011).

                                            ARGUMENT

         DISH seeks to restrict access and to redact from public access certain limited information

  in the Complaint, Delva Declaration and Exhibits attached to that Complaint, and DISH’s

  Motion for TRO and Motion for PI, which proposed limited redactions specifically refer to terms

  and requirements in the Affiliation Agreement and DISH’s efforts to enforce those terms. These

  redactions are necessary to protect the confidentiality of certain proprietary and sensitive

  business information contained in the Affiliation Agreement.

         The pay-television industry is highly competitive, and a service provider can quickly lose

  its advantage in the market if the confidential terms and conditions of its agreements with its

  programmers are revealed to the public. See, e.g., Garrett, 2011 WL 1375117, at *3. Courts have

  recognized the great significance of commercial confidentiality and found that access should be

  denied where the pleadings contain “business information that could harm a litigant’s




                                                   4
Case 1:20-cv-02209-CMA-MEH Document 21 Filed 08/06/20 USDC Colorado Page 5 of 9




  competitive standing.” Id.; see also Two Moms & A Toy, LLC v. Int’l Playthings, LLC, 10-cv-

  02271-PAB-BNB, 2011 WL 5593572, at *3 (D. Colo. Oct. 17, 2011).1

         The terms of the Affiliation Agreement constitute confidential information that is

  frequently subjected to limited public access, and justifies the Court’s restricting access in this

  case to prevent immediate and substantial competitive harm to DISH, Sling TV, and MBC. See

  CBS Corp. v. F.C.C., 785 F.3d 699, 701–02 (D.C. Cir. 2015) (recognizing importance of

  “protecting competitively valuable information” contained within such agreements). DISH seeks

  to restrict access to the redacted information because the information is proprietary to DISH,

  Sling TV, and MBC, and disclosure will subject each of the parties to substantial harm and

  competitive disadvantage. The Affiliation Agreement also contains strict confidentiality clauses

  providing that the will not disclose the parties’ confidential information. (See Affiliation

  Agreement § 14.)

         In addition to establishing the basis for making explicit demands on DISH and Sling TV,

  knowledge of any specific term of the Affiliation Agreement also provides valuable information



         1
            See also Deherrera v. Decker Truck Line, Inc., 820 F.3d 1147, 1162 n.8 (10th Cir.
  2016) (granting request to have portions of record sealed because they contained “proprietary
  business information”); Apple, Inc. v. Samsung Elecs. Co., Ltd., No. 11-CV-01846-LHK, 2013
  WL 3958232, at *3–4 (N.D. Cal. July 29, 2013) (granting motion to seal information regarding
  scope of license because disclosure could “place Rovi in a diminished bargaining position in
  future negotiations with potential customers and competitors, thereby causing significant harm to
  Rovi’s competitive standing”); Mars, Inc. v. JCM Am. Corp., No. 05-3165 (RBK), 2007 WL
  496816, at *2–3 (D.N.J. Feb. 13, 2007) (permitting filing reply brief under seal where party was
  contractually obligated to keep information confidential and disclosure would “dampen
  [Plaintiff’s] ability to negotiate effectively favorable terms” in the future); SmithKline Beecham
  Corp. v. Pentech Pharmaceuticals, Inc., 261 F. Supp. 2d 1002, 1008 (N.D. Ill. 2003) (sealing a
  settlement agreement because “it contains information about terms and conditions of the
  distributorship arrangement that the licensing agreement creates that might give other firms an
  unearned competitive advantage”).


                                                    5
Case 1:20-cv-02209-CMA-MEH Document 21 Filed 08/06/20 USDC Colorado Page 6 of 9




  to competitors and counterparties in formulating a negotiation strategy. In stark contrast to the

  harm to DISH’s competitive standing that would result from disclosing portions of the

  Affiliation Agreement to competitors, the public has little interest in knowing the commercial

  details of the Affiliation Agreement. The public’s traditional right to open access to judicial

  documents is not furthered by having unfettered access to highly sensitive specific commercial

  details of a proprietary agreement.

         Imposing Level 1 restricted access to the following pleadings is the most limited manner

  sufficient to protect the parties’ interests and to prevent such harm:

                Verified Complaint (ECF No. 2) – with redactions as attached in Exhibit 1 to this

                 Motion (ECF No. 21-1);

                Declaration of John Delva (ECF No. 2-1) – with redactions also attached as

                 Exhibit 1 to this Motion;

                Exhibits A, B, C, D, and E, to the Delva Declaration (ECF Nos. 2-2 through 2-6)

                 – restricted in their entirety as the confidential agreement and amendments

                 between the parties, for which Exhibit 1 contains placeholders;

                Exhibits F, G, H, I – with redactions as attached to this Motion (ECF Nos. 2-7

                 through 2-10);

                Motion for TRO (ECF No. 3) – with redactions as attached in Exhibit 2 to this

                 Motion (ECF No. 21-2); and

                Motion for PI – without redactions as filed on August 5, 2020, ECF No. 19, and

                 with redactions as publicly available, attached here as ECF No. 21-3 with current

                 docket placeholder at ECF No. 20.



                                                    6
Case 1:20-cv-02209-CMA-MEH Document 21 Filed 08/06/20 USDC Colorado Page 7 of 9




         Here, all of the redactions proposed by DISH pertain to negotiated, commercially

  sensitive terms from the Affiliation Agreement. The unredacted portions of the Complaint, Delva

  Decl., and Motions for TRO and PI provide the public with substantial information relating to

  the nature of DISH’s allegations and claims while protecting the commercially sensitive and

  confidential information between the parties. DISH does not seek to restrict access to any non-

  confidential allegations. DISH’s redacted version of the Complaint and Motions for TRO and PI

  provides a full picture of DISH’s claims against Defendants, as well as the circumstances

  underlying those claims.

         In seeking to redact from public view only those portions of the pleadings that describe or

  implicate the terms of the confidential Affiliation Agreement, DISH’s proposed approach is the

  least restrictive alternative to sealing these documents. Courts in this District routinely approve

  this approach, permitting portions of filings to be restricted while ordering or permitting parties

  to produce redacted filings accessible to the public. See, e.g., L-3 Commc’ns Corp. v. Jaxon

  Eng’g & Maint., Inc., No. 10-CV-02868-MSK-KMT, 2013 WL 5437775, at *1 n.2, 9 (D. Colo.

  Sep. 27, 2013) (commending parties for adhering to both the spirit and letter of Local Rule 7.2

  by filing redacted versions of documents and exhibits for public review and unredacted versions

  under restriction); W. Convenience Stores, Inc. v. Suncor Energy (U.S.A.) Inc., 970 F. Supp. 2d

  1162, 1192 (D. Colo. 2013) (“The public interest in general access and the private

  interests . . . can be readily accommodated by the parties’ filing of redacted motion papers and

  exhibits that can be made available for public review, but which conceal specific [competitively

  sensitive information].”).




                                                    7
Case 1:20-cv-02209-CMA-MEH Document 21 Filed 08/06/20 USDC Colorado Page 8 of 9




         Accordingly, DISH requests to maintain a Level 1 restriction, which is the lowest level of

  restricted access provided for by D.C.COLO.LCivR 7.2, for its Complaint and supporting

  exhibits, Motion for TRO, and Motion for PI.

                                           CONCLUSION

         For the foregoing reasons, DISH respectfully requests that the Court enter an order

  restricting access under Level 1 Restriction to its Verified Complaint (ECF No. 2) and

  supporting exhibits, Motion for Temporary Restraining Order (ECF No. 3), and Motion for

  Preliminary Injunction (ECF No. 19). A publicly available copy of the Verified Complaint and

  all exhibits, as redacted, is attached at Exhibit 1 to this Motion (ECF No. 21-1). A publicly

  available copy of the Motion for TRO, as redacted, is attached as Exhibit 2 to this Motion (ECF

  No. 21-2). A publicly available copy of the Motion for PI is attached as Exhibit 3 to this Motion

  (ECF No. 21-3).


  Dated: August 6, 2020                            Respectfully submitted,



                                                   s/ Chuan “CiCi” Cheng
                                                   Hugh Q. Gottschalk
                                                   Chuan “CiCi” Cheng
                                                   Xavier J. Avery
                                                   Wheeler Trigg O’Donnell LLP
                                                   370 Seventeenth Street, Suite 4500
                                                   Denver, CO 80202
                                                   Telephone: 303.244.1800
                                                   Facsimile: 303.244.1879
                                                   Email: gottschalk@wtotrial.com
                                                           cheng@wtotrial.com
                                                           avery@wtotrial.com

                                                   Attorneys for Plaintiff DISH Network L.L.C.



                                                   8
Case 1:20-cv-02209-CMA-MEH Document 21 Filed 08/06/20 USDC Colorado Page 9 of 9




                          CERTIFICATE OF SERVICE (CM/ECF)

         I HEREBY CERTIFY that on August 6, 2020, I electronically filed the foregoing
  UNOPPOSED MOTION TO RESTRICT PUBLIC ACCESS TO VERIFIED
  COMPLAINT AND EXHIBITS (ECF NO. 2), MOTION FOR TEMPORARY
  RESTRAINING ORDER (ECF NO. 3), AND MOTION FOR PRELIMINARY
  INJUNCTION (ECF NO. 19) with the Clerk of Court using the CM/ECF system which will
  send notification of such filing to the following email addresses:

               Xavier Jarron Avery
                avery@wtotrial.com, lescano@wtotrial.com

               Chuan Cheng
                cheng@wtotrial.com, mestas@wtotrial.com

               Hugh Q. Gottschalk
                gottschalk@wtotrial.com, gottesfeld@wtotrial.com, egan@wtotrial.com

               Gregory Paul Szewczyk
                szewczykg@ballardspahr.com, blessingb@ballardspahr.com,
                henningc@ballardspahr.com, snider@ballardspahr.com,
                gszewczyk@post.harvard.edu, LitDocket_West@ballardspahr.com



                                           s/ Chuan “CiCi” Cheng
